Citation Nr: 9929055	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  99-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from October 1942 
to November 1945.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from an August 1998 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA) which 
determined that the appellant had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of a back injury.


REMAND

A videoconference hearing was held in August 1999 before the 
undersigned Member of the Board.  In testimony, the veteran 
referred to having received treatment for back symptoms at VA 
hospitals during 1946 and 1947 and possibly 1948.  Such 
records, which could be determinative of the issue on appeal, 
have not been associated with the claims folder.  If such 
records exist, they would be within VA's control.  VA has an 
obligation to obtain potentially pertinent records which may 
be in its constructive possession.  Bell v. Derwinski, 2 Vet 
App., 611 (1992), per curium.

Under the circumstances, the case is remanded for the 
following actions:

1.  The RO should contact VA medical 
facilities at Fayetteville, North 
Carolina and Durham, North Carolina, and 
request all medical records of the 
veteran's treatment from November 1945 
through the end of 1948.  

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


